DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The IDS forms filed on August 8, 2019 and February 27, 2020 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of the aforementioned IDS  forms.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Allowable Subject Matter
6.	Claims 1-12 and 14 are allowed.

7.	Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art, alone or in combination, did not show or teach a fountain attachment for water effects, including the recited features of the exterior pipe, interior pipe, adjustable nozzle with a slot size configured to be adjusted by a coaxial displacement of the exterior pipe relative to the interior pipe, and at least one guide ball between the exterior and interior pipes which is lacking the pressure element arranged between the at least one spring and the at least one guide ball, were known in the prior art; and it was found that the prior art lacks a reasonable teaching for including such a pressure element arranged between the at least one spring and the at least one guide ball of the prior art device(s).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Allenbaugh, Jr., Specht et al., Hilton, Lanteri and Stoops, and US Patent Application Publications to Marino, Saner et al. and Wesselmeier, are cited as of interest.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752